El Juez Asociado Señor Hutohison,
emitió la opinión del tribunal.
La Corte de Distrito de San Juan, Distrito Primero, de-claró con lugar una excepción previa por falta de hechos para constituir una cansa de acción y desestimó la demanda que en parte es como signe:
“Y. Que por escritura No. 15 otorgada en fecha 20 de junio de .1922 ante el notario de esta ciudad don Jacinto Texidor, y la No. ■12 otorgada en 29 de junio de 1922 ante el notario de esta ciudad don Miguel García González, la mercantil 1 Zalduondo Mier & Co.’ concertó con el American Colonial Bank, aquí demandado, nn prés-tamo por la cantidad de veinte mil dólares ($20,000.00). Dicha 'deuda se reconoció mediante una obligación redactada en inglés y que se hizo parte de la expresada escritura No. 15 otorgada ante el Notario don Jacinto Texidor en fecha 20 de junio de 1922.
*91“Y para asegurar el importe del préstamo con sus intereses a razón del 9 por ciento anual se intentó constituir las siguientes ga-rantías :
“(A) La mercantil ‘Zalduondo Mier & Co.’ garantizó la deuda mediante prenda que en la misma escritura se constituyó sobre to-dos y cualesquiera bienes, mercancías, derechos, acciones y créditos pertenecientes a dicha mercantil ‘Zalduondo Mier & Co.’
“ (B) Como garantía colateral (no solidaria por parte de los fia-dores aquí demandados), se constituyeron además las siguientes:
“1. La propia mercantil ‘Zalduondo Mier & Co.’ o sea el deu-dor principal constituyó a favor del Banco demandado, hipoteca vo-luntaria por diez mil quinientos ($10,500.00) de capital y sus inte-reses al 9 por ciento anual sobre las participaciones que dicha deu-dora, o sea la mercantil ‘Zalduondo Mier & Co.’ tenía en la casa No. 13 y 15 de la calle de San Justo de esta ciudad. Dicha hipoteca se constituyó con el carácter de segunda.
“2. Por parte del demandante Arturo Carreras y Delgado, en su carácter de fiador no solidario, se constituyó hipoteca sobre la finca descrita en el hecho primero de esta demanda a favor del American Colonial Bank, aquí demandado, para garantizar el pago de ocho mil dólares ($8,000.00), parte del préstamo y sus intereses.
“3. Y por parte de don Gerónimo Carreras, también en su carác-ter de fiador no solidario se constituyeron dos hipotecas a favor del Banco demandado, a saber:
“(a) Hipoteca, a favor de dicho Banco por tres mil quinientos dólares ($3,500.00) de capital más sus intereses al tipo de 9 por ciento anual sobre la finca descrita bajo la letra (A) en el hecho se-gundo de esta demanda.
“(ó) Otra hipoteca a favor del Banco demandado por la suma de seis mil dólares ($6,000.00) de capital más sus intereses al 9 por ciento anual sobre la finca descrita bajo la letra (B) en el expresado hecho segundo de esta demanda.
“VI. Que dicho préstamo de veinte' mil dólares ($20,000.00) con-certado entre la mercantil ‘Zalduondo Mier & Co.’ y el Banco de-mandado, se hizo bajo la expresa condición de que si la sociedad deudora dejaba de pagar dos meses seguidos de los intereses conve-nidos, se consideraría vencida la deuda en su totalidad, y el banco procedería inmediatamente al cobro de la misma. Y según informa-ción y creencia de los demandantes la deudora principal dejó de pagar más de tres mensualidades consecutivas de los intereses y el Banco fué negligente en cobrar la deuda y hacer efectiva la prenda. Además, según información y creencia de los demandantes, el refe-*92rido Banco demandado concedió a la deudora principal prórroga de dicba deuda sin el previo consentimiento ni conocimiento de los fia-dores demandantes.
“VIL Alegan ahora los demandantes que las expresadas escritu-ras No. 15 del 20 de junio de 1922 otorgada ante el Notario don Ja-cinto Texidor y la No. 12 del 29 de junio de 1922 otorg'ada ante el Notario don Miguel García González, anteriormente reseñadas, son nulas y sin ningún valor ni eficacia legal por las siguientes razones:
“(a) Por haberse en ellas consignado con manifiesta falsedad la cantidad del contrato subsidiario de hipoteca, elevándose a la suma de veinte y ocho mil dólares ($28,000.00) dicha hipoteca para ga-rantizar solamente veinte mil dólares ($20,000.00) que importaba la obligación principal.
“(ó) Porque siendo una obligación mancomunada, y no solida-ria, la fianza hipotecaria prestada por los fiadores demandantes, és-tos no podían obligarse con mayor gravamen que la deudora principal. La deudora principal gravó hipotecariamente sus bienes hasta la suma de diez mil quinientos dólares ($.10,500.00), mientras que el gravamen de los fiadores excede de esa cantidad.
“VIII. No obstante los vicios de nulidad de que adolecen las hi-potecas anteriormente reseñadas, y no obstante la negligencia del banco demandado en dejar de perseguir los bienes dados en prenda, ni haber hecho excusión de todos los bienes de la sociedad deudora, y no obstante las prórrogas concedidas a dicha deudora principal, por cuyas razones ha quedado extinguida la fianza hipotecaria de los demandantes, el banco demandado ha iniciado ante la Corte de Dis-trito del Primer Distrito Judicial de San Juan bajo el No. 3055 el procedimiento ejecutivo hipotecario donde reclama de los fiadores de-mandantes una suma de más de diez y siete mil dólares ($17,000.00), habiéndose expedido por la expresada Corte el correspondiente man-damiento sobre requerimiento de pago; siguiendo el curso ordina-rio de la ley hipotecaria el expresado procedimiento ejecutivo.
“IX. Que según información y creencia de los demandantes la mercantil deudora ‘Zalduondo Mier & Co.’ después de otorgadas las escrituras de préstamo con fianza e hipoteca referidas, a requeri-miento de su acreedor The American Colonial Bank, le entregó a éste diferentes valores para su cobro, consistentes en cuentas, vales y pagarés de varios deudores de dicha casa ‘Zalduondo Mier & Co.,’ los cuales valores cobró e hizo suyos el demandado The American Colonial Bank, aplicándolos a otros negocios y cuentas que tenía pendientes eon ‘Zalduondo Mier & Co.’ con cuyos actos del deman-dado The American Colonial Bank se disminuyeron notablemente *93las garantías y valores de la deudora ‘Zalduondo Mier & Co.’ en per-juicio de estos demandantes como fiadores hipotecarios colaterales; por lo cual alegamos que, por este otro motivo, las fianzas de estos demandantes en las expresadas escrituras hipotecarias, quedaron com-pletamente extinguidas.
“X. Los demandantes alegan también lo siguiente:
“Que aun en el caso de que sus dichas fianzas estuviesen subsis-tentes y aun cuando fueren válidas las hipotecas referidas que cons-tituyeron como garantía colateral, es lo cierto que la deuda principal sólo ascendía a la suma de veinte mil dólares ($20,000.00), se-gún antes se ha expresado y es también cierto según también se ha alegado, que la mercantil deudora ‘Zalduondo Mier & Co.’ garantizó con hipoteca parte de dicha deuda principal, o sea hasta la suma de diez mil quinientos dólares ($10,500.00); por lo cual la garantía hipo-tecaria de estos demandantes nunca podría exceder de la suma res-tante; o sea la cantidad de nueve mil quinientos dólares ($9,500.00) ; y en consecuencia, el American Colonial Bank como acreedor hipo-tecario, quedó incapacitado para ejecutar dichas hipotecas por mayor suma de nueve mil quinientos dólares ($9,500.00), y siendo así los hechos del caso, el banco ejecutante ha procedido con malicia y negligencia al no exponer fielmente los hechos y circunstancias que debía tener en cuenta la expresada corte de distrito para autorizar el procedimiento hipotecario que se está tramitando y cuya nulidad solicitamos.
“Súpijca: Por virtud de las precedentes alegaciones, los deman-dantes suplican a esta Honorable Corte de Distrito que se sirva dic-tar su sentencia en este pleito a favor de los demandantes mencio-nados y en contra del demandado The American Colonial Bank; declarando nulas las hipotecas constituidas a favor del demandado en las referidas escrituras No. 15 de 20 de junio de 1922 otorgada ante el Notario don Jacinto Texidor y No. 12 del 29 de junio del mismo año ante el Notario don Miguel García González; decretán-dose la cancelación de dichas hipotecas en el registro de la propie-dad; declarando extinguidas en su totalidad las fianzas de los de-mandantes por virtud de los actos realizados por el banco deman-dado; o, en otro caso, decretando la reducción de la fianza hipote-caria a la suma de nueve mil quinientos dólares ($9,500.00) ; y, en todo caso, declarando la nulidad del referido procedimiento hipote-cario que' se está tramitando; y condenando al demandado al pago de las costas y honorarios de abogado que se originen en este pleito.”
Manresa, al hablar del carácter subsidiario de los contra-*94tos de prenda y de hipoteca, en la página 378, tomo 12, de sus Comentarios, dice lo siguiente:
“Se encuentran, pues, tales contratos en el mismo caso que la fianza, con la que tienen este carácter común o análogo, y, como su-cede con la fianza, no pueden existir jurídicamente la prenda y la hipoteca sin una obligación válida a la que sirvan de garantía, pues si bien el artículo que comentamos no exige de una manera expresa la condición de validez de la obligación que ha de ser objeto de dichos contratos, como lo hace el Art. 1824 respecto de la fianza, hay que sobreentender, impuesta esa condición, porque los actos nulos, entre los cuales habría que contar las obligaciones aseguradas con la prenda o la hipoteca cuando no fueren válidas, no pueden producir efecto jurídico alguno.”
El artículo 1752 del Código Civil prescribe lo siguiente:
“La prórroga concedida al deudor por el acreedor sin el consen-timiento del fiador extingue la fianza.”
Escriche, en la página 822 de su Diccionario Jurídico, dice:
“Como la hipoteca es un derecho real que se constituye sobre las cosas del deudor para seguridad de la deuda u obligación, se sigue de aquí necesariamente, que para que haya hipoteca es indispensable que haya también una obligación o deuda, pues que sin cosa principal no puede haber cosa accesoria: de suerte que si la obliga-ción para cuya seguridad se dió la hipoteca, o no existía o se res-cindió o anuló por cualquier causa, no tuvo tampoco lugar la hipo-teca o dejó de existir al mismo tiempo; y todas las demás causas que extingan la obligación • principal, producirán igualmente la ex-tinción de la hipoteca.”
Una oontrarreferencia que aparece en dicho alegato es la siguiente:
“Véase fianza No. 1, Nos. V, VI, VII, VIII, IX y X, cuyas doc-trinas pueden aplicarse respectivamente a la hipoteca, bien cuando el hipotecante sea el mismo deudor, o bien cuando lo sea un tercero.”
De la página 832 de dicho diccionario hacemos la siguiente cita:
“Hipoteca principal es la que se constituye primariamente o en *95primer lugar para seguridad de una deuda u obligación; e hipo-teca subsidiaria es la que se establece secundariamente o en segundo lugar para el mismo objeto por si no fuese suficiente la principal. Es claro que en semejante caso no puede el acreedor perseguir la hipoteca subsidiaria sin haber hecho antes excusión de la principal; es decir, sin haber visto que la finca obligada primeramente no es bastante para cubrir el importe de la deuda.”
En la página 840 encontramos lo siguiente:
“40. Como la hipoteca es un accesorio, y lo accesorio no puede subsistir sin lo principal, es claro que extinguida de cualquier modo la deuda u obligación para cuya seguridad estaba constituida, debe cesar y extinguirse al mismo tiempo la hipoteca, sin que pueda so-brevivir a la deuda; ley 38 tít. 13 part. 5. Mas como la hipoteca es indivisible en sus efectos, es necesario para que se verifique su ex-tinción, que la deuda u obligación principal se haya extinguido por entero; pues si sólo se pagase, por ejemplo, una parte de la deuda, la hipoteca continuaría sin alteración por el resto sobre toda o to-das las fincas que le estaban sujetas; ley 19 tít. 1 lib. 20 .del Digesto y ley 43,-tít. 43, Part. 5.”
Nos inclinamos a convenir con el abogado del apelado en que la mera aceptación de varias hipotecas montantes a $28,000 en garantía de una obligación de $20,000 no con-vierte por necesidad a todas y cada una de dichas hipote-cas en nulas y sin ningún valor. No vemos razón alguna por la cual si acaso la nulidad, de existir alguna, no debe limitarse al exceso de la cantidad que trata de garantizarse. De ser así, entonces la cuestión resulta en gran parte acadé-mica en el presente caso, toda vez que las ejecuciones en cuestión son por un saldo de • $17,000 solamente, mientras que la obligación original ascendía aproximadamente a $2,500 en exceso a esa suma. Véase en relación con esto el ar-tículo 1727 del Código Civil que ha sido citado y en el cual se fundan ambas partes.
Que la doctrina en cuanto a la aplicación de pagos entre el acreedor y el deudor debe permitirse en perjuicio de los fiadores que han otorgado fianzas en garantía de sus respec-, tivas obligaciones, cuando los pagos se han hecho con el pro-*96ducto de las garantías colaterales dadas en prenda por el deudor principal, no es en manera alguna tan clara.
La regla • general, según Iremos indicado, parece ser la de que la hipoteca no puede subsistir a la obligación principal que ba sido extinguida, y para cuya garantía fue cons-tituida la hipoteca. Pero el apelado dice:
“La dificultad con este argumento es que aquí no se trata de fianzas ni de fiadores, sino de hipotecas, y el Artículo 1752 no tiene nada que ver con hipotecas pero cubre exclusivamente fianzas per-sonales. Este artículo 1752 forma parte del Título XIV del Cuarto' Libro del Código, mientras es el Título XV que trata de ‘Contratos de Prenda, Hipoteca y Anticresis’ y en el Título XV no hay dispo-sición semejante, ni en cuanto a prendas ni a hipotecas. El artículo 1781 del mismo Código Civil demuestra claramente que el Art. 1752 (en el Título XIV sobre Fianzas) no es aplicable a hipotecas o garan-tías 'hipotecarias, porque dice así:
“Art. 1781. — La forma, extensión y efectos de la hipoteca, así como lo* relativo a su constitución, modificación y extinción y a lo demás que no haya sido comprendido en este Capítulo (Capítulo III del Título XV) queda sometido a las prescripciones de la Ley Hipotecaria, que continúa vigente.
“Así es que no es el Título XIV del Código Civil sobre Fianzas sino la Ley Hipotecaria, que rige en esta materia y si hay algún precepto que se extingue lina hipoteca cuando se concede una pró-rroga al deudor, hay que buscarlo en la Ley Hipotecaria, y claro-está que no hay tal disposición. Por el contrario, la Ley Hipoteca-ria en su artículo 105, igual al artículo 1777 del Código Civil, dice:
“ ‘Art. 105. — La hipoteca sujeta directa e inmediatamente los bie-nes sobre que se impone, cualquiera que sea su poseedor, al cumpli-miento de la obligación para cuya seguridad fué constituida.’
“Y el artículo 122 dice:
“ ‘Art. 122. — La hipoteca subsistirá íntegra mientras no se can-cele, sobre la totalidad de los bienes hipotecados, etc.’
“En este caso las tres hipotecas fueron constituidas para cumplir-la obligación de pagar $8,000, $3,500 y $6,000 respectivamente al Banco Colonial y es admitido que esta obligación no se ha cumplido.
“Si fuere necesario más .jurisprudencia para probar que el ar-tículo Í752 no es aplicable a hipotecas, véase lo que dice Manresa en sus Comentarios en cuanto al alcance del Título XIV del Código Civil.' '(Manresa, Comentarios, tomo 12, folio 147):
*97“ ‘Título XIV. — De la fianza. — Dos son las acepciones que en'el tecnicismo jurídico tiene la palabra fianza; uno lato, amplio y ex-tenso, que comprende, dentro de sus términos, todos los contratos de garantía; y otro, restringido y estricto, que es lo que constituye la fianza propiamente dicha. * * *
“ ‘En la primera de dichas acepciones comprende también la prenda y la hipoteca, * * * La fianza puede ser, por lo tanto, personal, pignoraticia e hipotecaria, y ésta es su clasificación gene-ralmente admitida por las leyes; pero al presente sólo hemos de examinar esta institución en su sentido estricto, o “sea como garan-tía puramente personal de la obligación asegurada por ella.” ’
“¿Por qué esa diferencia entre la fianza y la hipoteca? ¿Por qué el hecho de conceder mía prórroga extingue la fianza pero no la hipoteca? Simplemente por la diferencia entre las dos clases de obligaciones. La fianza es una obligación puramente personal, sin escritura pública, sin inscripción obligatoria u otras formalidades y, aún más importante, sin efecto sobre propiedad inmueble, mientras que la hipoteca, es un documento solemne y formal, inscrito en un Registro Público, de un grado de dignidad mucho más altó, y por-que en fin afecta el título de propiedades inmuebles, la cosa quizás de más importancia en las mentes de los jurisconsultos que estable-cieron nuestro sistema de leyes. Por eso es que establecieron el pre-cepto que una hipoteca no se extingue excepto por medio de su pago.
“ ‘III. El hecho ele que el banco no ha ejecutado la prenda no afecta las hipotecaos. — Los apelantes en su alegato alegan que el banco tenía que proceder en contra de la prenda antes de ejecutar las hi-potecas pero no citan jurisprudencia sobre este punto y sometemos que no tiene fundamento. Si él acreedor tiene dos garantías por una deuda tiene el derecho de proceder en contra de cualquiera de las dos a su gusto.
“ ‘IV. No hay derecho de excusión en este caso. — El derecho de excusión es un derecho de un fiador y no de un deudor hipotecario. Sobre este punto repetimos lo que hemos dicho más arriba discu-tiendo el supuesto error número 2.
“ ‘V. La aplicación por el bemeo de sumas cobradas ele otros va-lores a otras deudas de Zalduondo Mier <6 Co. no afecta■ las hipote-cas de los demandantes. — Se alega en la demanda que después de otorgadas las hipotecas, Zalduondo Mier & Co. entregó al banco para su cobro, otras cuentas, Tales y pagarés, y que el banco cobró dichos valores y aplicó la cantidad a otras deudas de Zalduondo Mier & Co. para con el banco. Según los artículos 1140, 1141 y 1142 del Có-digo Civil estos demandantes no pueden quejarse de la aplicación *98becha de estos pagos a menos que tal aplicación fue contraria a las ■¿¡astruceiones de Zalduondo Mier & Co. (que no es parte de este ■-ple&to) y no se alega nada en cuanto a eso. Para quejarse de la .•■-aplicación hecha por el banco de dichos pagos, los demandantes tie-nen que alegar hechos demostrando que tal aplicación era ilegal. ■'Peno no alegan razón alguna ni hechos demostrando que tal aplica-rán era ilegal. Por tanto, esta alegación no justifica una causa de acción.
“ ‘Conclusión. — Los demandantes insisten en tratar este caso como si fuera un caso de una fianza personal y toda la jurisprudencia que citan es aplicable únicamente a fianzas personales. Pero este caso es el caso de la ejecución de una hipoteca sobre bienes raíces, un derecho real, y los demandantes no pueden encontrar sentencia al-guna aplicando tales preceptos a hipotecas sobre bienes inmuebles. La demanda no aduce hechos suficientes para demostrar una causa •de acción y la Corte de Distrito no cometió error en declarar con lu-gar la excepción previa. La sentencia debe confirmarse.' ”
Y la dificultad de este razonamiento es que la obligación subsidiaria del contrato de hipoteca no puede separarse de la obligación original que se trata de garantizar con hipo-teca. Una sigue a la otra, como la sombra sigue al objeto del cual depende para su existencia. En noventa y .nueve casos de cien se constituyen hipotecas en garantía de una obligación personal. De adoptarse la teoría del apelado se restringiría prácticamente la aplicación de la regla general al caso en particular en el cuál se constituye una hipoteca en garantía de la suficiencia de otro gravamen preexistente o coexistente. De modo que la excepción se convertiría en-tonces en la regla.
La cuestión del derecho de los demandantes en este caso a solicitar la excusión del activo y especialmente de la ga-rantía colateral dada por su principal, y el efecto de la ale-gada omisión por parte del banco en ejecutar primero dicha garantía colateral cuando se alega como fundamento de nu-lidad de los procedimientos ejecutivos, bien puede quedar abierta a discusión hasta que se suministre alguna luz adi-cional en relación con ella por el abogado.
Si fuera cierto como se alega en la demanda, y para los *99fines de esta opinión, asumimos qne el lieclio es que la obli-gación personal de los deudores como garantía quedó ex-tinguida por razón de la prórroga concedida a su principal sin su conocimiento o consentimiento, entonces el gravamen hipotecario desapareció y por tanto no puede ser ejecutado.

Bebe revocarse la sentencia apelada.

El Juez Asociado Sr. Wolf firmó: “Conforme con la sentencia.